[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           MAY 31, 2005
                            No. 04-10941
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                  D.C. Docket No. 03-00049-CR-4-SPM

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

LEON MORGAN ROLAND,

                                                    Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________


                              (May 31, 2005)


Before BLACK, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Leon Morgan Roland appeals his conviction and sentence for possession

with intent to distribute various controlled substances, in violation of 21 U.S.C.

§ 841(a)(1), and possession of ammunition by a convicted felon, in violation of 18

U.S.C. § 922(g)(1). Roland asserts the district court erred in (1) denying his

motion to suppress evidence, and (2) setting his base offense level and sentencing

him under a mandatory Guidelines system in light of Blakely v. Washington, 124

S. Ct. 2531 (2004), and United States v. Booker, 125 S. Ct. 738 (2005). The

district court did not err, and we affirm.

                                  I. DISCUSSION

A.    Motion to Suppress

      Roland contends the district court erred in denying his motion to suppress

because the probable cause affidavit relied on the claims of three confidential

informants who were corroborated only by each other. Roland asserts pyramiding

information by confidential sources is inadequate where it provides the sole basis

of probable cause.

      We review the district court’s determination of whether an affidavit

established probable cause de novo, but “‘take care both to review findings of

historical fact only for clear error and to give due weight to inferences drawn from




                                             2
those facts by resident judges and local law enforcement officers.’” United States

v. Jiminez, 224 F.3d 1243, 1248 (11th Cir. 2000) (citation omitted).

      The Fourth Amendment to the U.S. Constitution provides, “no Warrants

shall issue, but upon probable cause . . . .” U.S. Const. Amend. IV. “[P]robable

cause is a fluid concept—turning on the assessment of probabilities in particular

factual contexts—not readily, or even usefully, reduced to a neat set of legal

rules.” Illinois v. Gates, 103 S. Ct. 2317, 2329 (1983). To establish probable

cause, the affidavit must “‘state facts sufficient to justify a conclusion that

evidence or contraband will probably be found at the premises to be searched.’”

United States v. Martin, 297 F.3d 1308, 1314 (11th Cir. 2002) (citation omitted).

      Because the warrant application typically focuses on whether the suspect

committed a crime and whether evidence of the crime will be found at his home or

business, the affidavit must contain “‘sufficient information to conclude that a fair

probability existed that seizable evidence would be found in the place sought to be

searched.’” Id. (citation omitted). “If an informant is mentioned in the affidavit,

the affidavit also must demonstrate the informant’s ‘veracity’ and ‘basis of

knowledge.’” Id. The Supreme Court rejected a two-pronged analysis that

separately analyzed an informant’s veracity and basis of knowledge, in favor of a

totality-of-the-circumstances analysis, where “a deficiency in one may be

                                           3
compensated for, in determining the overall reliability of a tip, by a strong

showing as to the other, or by some other indicia of reliability.” Gates, 103 S. Ct.

at 2329.

       Independent police corroboration of a confidential informant’s statement is

not a requirement in every case. United States v. Brundidge, 170 F.3d 1350, 1353

(11th Cir. 1999). “An ‘explicit and detailed description of alleged wrongdoing,

along with a statement that the event was observed firsthand, entitles [the

confidential informant’s] tip to greater weight than might otherwise be the case.’”

Id. (citation omitted). Thus, we have upheld the validity of the probable cause

affidavit where the confidential informant had provided information that had

proven to be truthful and reliable in the past, id.; where the level of detail showed

the informant was unlikely to lie because the lies would be discovered in short

order, id. at 1353–54; where police were able to independently confirm some of

the facts the informant provided, Martin, 297 F.3d at 1315; United States v.

Talley, 108 F.3d 277, 281(11th Cir. 1997); and where the confidential informant

made a statement against his or her penal interest to the officer, United States v.

Farese, 612 F.2d 1376, 1378 (5th Cir. 1980).1


       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this Court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to close of
business on September 30, 1981.

                                                 4
      The Fourth Amendment’s warrant requirement contains a good faith

exception, and evidence should not be suppressed where it was obtained by

“objectively reasonable reliance on a subsequently invalidated search warrant.”

United States v. Leon, 104 S. Ct. 3405, 3419–20 (1984). “[A] warrant issued by a

magistrate normally suffices to establish that a law enforcement officer has acted

in good faith in conducting the search.” Id. (internal quotations and citation

omitted).

      The warrant in this case was supported by probable cause. The affidavit

was supported by the statements of three separate, unrelated confidential

informants, two of whom made statements based upon their personal knowledge,

two of whom made statements against penal interest, and all of whom each

approached a different law enforcement official with his claim. Furthermore, even

if probable cause did not exist, a good-faith exception to the warrant requirement

existed. Officers relied upon a magistrate’s judicial determination that probable

cause supported the arrest. Thus, the district court did not err in denying Roland’s

motion to suppress.

B.    Blakely/Booker

      Roland asserts the district court plainly erred in setting his base offense

level and sentencing him under a mandatory Guidelines system. Roland did not

                                          5
raise a constitutional objection to the district court’s application of the Sentencing

Guidelines in the district court. We “may not correct an error the defendant failed

to raise in the district court unless there is: (1) error, (2) that is plain, and (3) that

affects substantial rights. If all three conditions are met, an appellate court may

then exercise its discretion to notice a forfeited error, but only if (4) the error

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005)

petition for cert. filed, No. 04-1148 (Feb. 23, 2005) (quotations and citations

omitted).

       We have clarified there are two types of Booker error: (1) Sixth

Amendment, or constitutional, error based upon sentencing enhancements in a

mandatory Guidelines system when the enhancements are neither admitted by the

defendant nor submitted to a jury and proven beyond a reasonable doubt; and

(2) statutory error based upon sentencing under a mandatory Guidelines system.

United States v. Shelton, 400 F.3d 1325, 1329–30 (11th Cir. 2005).

       1.     Sixth Amendment Error

       We have held there is no Sixth Amendment error under Booker where the

defendant has admitted to facts later used by the district court to enhance his

sentence, whether at the plea hearing, in the presentence investigation report, or at

                                             6
sentencing. Id. Here, the Government filed a statement of facts setting forth the

drug quantities later utilized by the probation office to set Roland’s base offense

level. No other enhancements were applied. At the plea hearing, Roland agreed

the Government could present evidence to show the facts contained in the

statement of facts were true. Because Roland admitted the drug quantities the

probation office used in setting his base offense level, and no other enhancements

were imposed in a mandatory Guidelines system, no Sixth Amendment violation

based upon judicial factfinding occurred. See id.

      2.     Statutory Error

      We must also consider whether the district court erred in applying the

Guidelines as mandatory. See United States v. Dacus, 11th Cir., 2005, __ F.3d __

(No. 04-15319, May 3, 2005). The first prong and second prongs of the plain

error test are satisfied. The district court erred when it sentenced Roland under a

mandatory Guidelines system and that error is plain. See id. However, under the

third prong, where the record provides no indication the district court would have

imposed a different sentence under an advisory Guidelines system as opposed to a

mandatory one, the defendant cannot meet his burden to show the error affected

his substantial rights. Shelton, 400 F.3d at 1299–1300.




                                          7
      Here, the record provides no indication the district court would have

imposed a different sentence if it were not constrained by the mandatory nature of

the Guidelines. Accordingly, Roland cannot meet his burden to show any error

based upon the district court’s treatment of the Guidelines as mandatory affected

his substantial rights.

                                    II. CONCLUSION

      The district court did not err in denying Roland’s motion to suppress

evidence. Additionally, Roland cannot meet his burden to show any Booker error

affected his substantial rights..

      AFFIRMED.




                                          8